DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 February 2022 has been entered.

Response to Amendment
	Examiner acknowledges the amendment filed 07 November 2021 wherein: claims 15 and 40 are amended; claims 2, 8-10, 12-14, and 16-39 are canceled; claims 1, 3-7, 11, 15, and 40-45 are pending.

Response to Arguments
Examiner acknowledges the prior claim objection and 35 USC 112(b) rejections have been overcome by amendment. Examiner acknowledges the claims no longer invoke 35 USC 112(f) due to amendment.

06 February 2022 with respect to the rejections of claims 1, 3-7, 11, 15, and 40-45 under 35 USC 103 have been fully considered but they are not persuasive.

Regarding claim 1, the claim is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malins (US 2001/0000150 A1) in view of Kim (US 2010/0009926 A1).
Applicant’s arguments are similar to those filed 05 November 2021, which were responded to in the Advisory Action issued 15 November 2021. The relevant section is repeated here:
In response to Applicant’s arguments that the cited prior art does not render obvious the claimed invention, Examiner respectfully disagrees.
Applicant asserts the cited prior art does not teach a “method for indicating whether a subject has a solid tumor of a pancreas of the subject, the subject comprising … measuring an infrared (IR) spectrum of the dried blood plasma sample of the subject by analyzing the blood plasma sample by infrared spectroscopy … at at least one wavenumber selected from the group consisting of 759 ± 4 cm-1, 987 ± 4 cm-1, 1172 ± 4 cm-1, 1270 ± 4 cm-1, 1283 ± 4 cm-1, and 1393 ± 4 cm-1”.
Malins discloses “… the present invention is directed … toward methods of screening for a tumor or tumor progression to the metastatic state. The methods are based on the analysis of DNA. Because DNA is ubiquitous in all organisms, the methods of the invention are not limited to use of a particular DNA sample. Thus, a wide variety of cancers may be screened. Representative examples of cancers include … pancreatic … cancers …” (par. [0072]).
Malins further discloses “A ‘DNA sample’ is DNA in, or from, any source. DNA may be removed from a variety of sources, including a tissue source or a fluid source …  Fluid sources include … plasma … DNA may be extracted from a fluid source using known techniques. Although extraction/isolation of DNA may be preferred, DNA need not be extracted/isolated in order to carry out the invention. It is possible to examine DNA directly using Fourier transform-infrared (FT-IR) spectroscopy …” (par. [0075]). 
Malins further discloses “Within the present invention a DNA sample is subjected to FT-IR spectroscopy and the FT-IR spectral data analyzed by principal components analysis. The starting point for the characterization of DNA in a sample is a set of IR spectra. Each spectrum shows numerical absorbances at each integer wavenumber … from 2000-700 cm-1 ...” (par. [0077]). Examiner -1 includes all of the claimed wavenumbers.
Malins further discloses example data of FT-IR spectroscopy expressly including wavenumbers from 700 to 1700 cm-1 (par. [0089], fig. 15b-d).
Applicant asserts Malins is directed to “subjecting DNA from a tissue samples [sic] to Fourier transform-infrared (FT-IR) spectroscopy to produce FT-IR spectral data” (Applicant’s Remarks filed 07 November 2021, page 8). Examiner acknowledges Malins includes FT-IR spectroscopy of tissue samples. However, with reference to the cited portion of par. [0075] above, Malins also discloses using fluid sources, including blood plasma. Examiner notes “plasma” has two main definitions: a state of matter, or a component of blood. One of ordinary skill in the art would understand the “plasma” of Malins to be a component of blood from the context (i.e., the state of matter by definition could not include DNA). Applicant has not presented any specific arguments against the express disclosure of blood plasma by Malins.
With reference to the cited portions of Malins above, Malins discloses a “method for indicating whether a subject has a solid tumor of a pancreas of the subject, the subject comprising … measuring an infrared (IR) spectrum of the dried blood plasma sample of the subject by analyzing the blood plasma sample by infrared spectroscopy … at at least one wavenumber selected from the group consisting of 759 ± 4 cm-1, 987 ± 4 cm-1, 1172 ± 4 cm-1, 1270 ± 4 cm-1, 1283 ± 4 cm-1, and 1393 ± 4 cm-1”, except Malins does not expressly disclose the blood plasma sample is dried.
Applicant asserts “the instant application exemplifies and discusses the advantage of measuring an IR spectrum of dried blood plasma sample by analyzing the blood plasma sample by infrared spectroscopy at the range of 1400-900 cm-1, which typically corresponds to protein (see, paragraph [0093] of the US publication)” (Applicant’s Remarks [filed 05 November 2021], page 8).
The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In this case, Malins expressly discloses using a blood plasma sample, using the claimed wavenumbers, and screening for pancreatic cancer.
In response to applicant's argument that Kim is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Kim is only relied upon to show that plasma isolation and drying were known techniques in the art. The features cited by Applicant (“polymeric micelles for drug delivery”, Applicant’s Remarks [filed 05 November 2021], page 9) are not relied upon in the rejection.
In response to applicant's argument that features of Kim does not disclose all features of the claimed invention, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this case, Malins discloses … claimed features, including analyzing a blood plasma sample by infrared spectroscopy. Malins does not expressly disclose isolation and drying of the blood plasma sample. Kim discloses isolation and drying of a blood plasma sample. While Kim does not expressly disclose analyzing a blood plasma sample by infrared spectroscopy, this feature is disclosed by Malins. The combined teachings of the references would have suggested the claimed invention.

In the remarks filed 06 February 2022 Applicant argues Malins discloses using FT-IR spectroscopy on DNA and not a dried plasma sample. However, as described above, Malins expressly discloses “DNA need not be extracted/isolated in order to carry out the invention. It is possible to examine DNA directly using Fourier transform-infrared (FT-IR) spectroscopy” and lists a blood plasma sample as one possible sample.
Applicant again cites par. [0093] of Applicant’s US 2020/0200685 A1, which describes the spectral range of 1400-900 cm-1 as “typically corresponding to protein”. However, the relevance of this citation is unclear, since, as described in the rejection, Malins expressly discloses indicating whether a subject has a solid tumor of a pancreas, using infrared spectroscopy across a spectral range including each integer wavenumber from 2000 to 700 cm-1, which includes all of the claimed wavenumbers, on a plasma sample. Applicant’s argument that Malins does not disclose indicating whether a subject has a solid tumor of a pancreas, using infrared spectroscopy is unpersuasive since the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Malins each integer wavenumber from 2000 to 700 cm-1 would not include the claimed wavenumbers of 759, 1270, 987, 1283, and 1393 cm-1 is not persuasive.
Applicant’s repeated argument that Kim is non-analogous art is addressed above.
Accordingly, the rejection of claim 1 under 35 USC 103 is maintained.

Regarding Applicant’s arguments concerning the double patenting rejections, Examiner refers to the response above regarding claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 1, 3-7, 11, 40, and 43-45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malins (US 2001/0000150 A1) in view of Kim (US 2010/0009926 A1).

	Regarding claim 1, Malins discloses a method for indicating whether a subject has a solid tumor (e.g., carcinoma) of a pancreas of the subject (par. [0001], [0006], [0072], [0075]), the method comprising:
	obtaining a blood plasma sample of the subject (par. [0075]);
	measuring an infrared (IR) spectrum of the blood plasma sample of the sample of the subject by analyzing the blood plasma sample by infrared spectroscopy (i.e., performing Fourier transform-infrared (FT-IR) spectroscopy to examine the DNA included in the blood plasma sample; par. [0075]); and
assessing a characteristic of the blood plasma sample at at least one wavenumber selected from the group consisting of 759 ± 4 cm-1, 987 ± 4 cm-1, 1172 ± 4 cm-1, 1270 ± 4 cm-1, 1283 ± 4 cm-1, and 1393 ± 4 cm-1 (i.e., for each integer wavenumber from 2000 to 700 cm-1, which includes all of the claimed wavenumbers; par. [0077], [0089], fig. 15b-d);
using a data processor, comparing at the at least one wavenumber (a) the infrared spectrum of the blood plasma sample of the subject to (b) an infrared spectrum obtained from a blood plasma sample from a person without a solid tumor, to detect a difference between the infrared spectrum of the blood plasma sample of the subject and the infrared spectrum obtained from the blood plasma sample from the person without a solid tumor (par. [0146]-[0163], fig. 1-3C); and

	Malins does not expressly disclose the blood plasma sample is obtained by isolating, using a gradient, a blood plasma sample from a peripheral blood sample taken from the subject and drying, using a dryer, the blood plasma sample of the subject.
	Kim discloses a blood plasma sample is obtained by isolating, using a gradient, a blood plasma sample from a peripheral blood sample taken from a subject, and drying, using a dryer (freeze dryer), the blood plasma sample of the subject (par. [0208]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the invention of Malins in view of the teachings of Kim so that the blood plasma sample is obtained by isolating, using a gradient, a blood plasma sample from a peripheral blood sample taken from the subject and drying, using a dryer, the blood plasma sample of the subject.
	One would have been motivated to do so since plasma isolation and drying were well-known techniques in the art for improving plasma purity to achieve more accurate results.

Regarding claim 3, Malins modified teaches the method according to claim 1, wherein analyzing the blood plasma sample by infrared (IR) spectroscopy comprises analyzing the blood sample by Fourier Transformed Infrared (FTIR) spectroscopy, and wherein obtaining the infrared (IR) spectrum comprises obtaining a Fourier Transformed (FTIR) spectrum (see rejection of claim 1; Malins, par. [0075]).

Regarding claim 4, Malins modified teaches the method according to claim 3, wherein analyzing the blood plasma sample by infrared (IR) spectroscopy comprises analyzing the blood plasma sample by Fourier Transformed Infrared microspectroscopy (FTIR-MSP; i.e., using FTIR with a microscope; Malins, par. [0008]).

Regarding claims 5-7, Malins modified teaches the method according to claim 1, wherein the analyzing comprises assessing a characteristic of the blood plasma sample at at least three wavenumbers selected from the group consisting of 743 ± 4 cm-1, 793 ± 4 cm-1, 808 ± 4 cm-1, 850 ± 4 cm-1, 895 ± 4 cm-1, 967 ± 4 cm-1, 997 ± 4 cm-1, 1008 ± 4 cm-1, 1048 ± 4 cm-1, 1255 ± 4 cm-1, 1370 ±4 cm-1, 1372 ± 4 cm-1, and 1555 ± 4 cm-1 (i.e., for each integer wavenumber from 2000 to 700 cm-1, which includes all of the claimed wavenumbers; Malins. par. [0077], [0089], fig. 15b-d).

Regarding claim 11, Malins modified teaches the method according to claim 1, wherein assessing the characteristic comprises analyzing a band of the IR spectrum at at least one wavenumber selected from the group (i.e., for each integer wavenumber from 2000 to 700 cm-1, which includes all of the claimed wavenumbers and bands of wavenumbers; Malins,  par. [0077], [0089], fig. 15b-d).

Regarding claim 40, Examiner refers to the rejection of claim 1 above, mutatis mutandis.

Regarding claims 43-44, Malins modified teaches the system according to claim 40. For the further limitations of claims 43-44, Examiner refers to the rejections of claims 5-7 above.

Regarding claim 45, Malins modified teaches the method according to claim 1, including its implementation in a computer program product, the product comprising a computer-readable medium having instructions embodied therein, which instructions, when read by a computer, cause the computer to perform the method of claim 1 (inherent to the “advanced computer software” used obtain the FT-IR spectra in fig. 14 of Malins; Malins, par. [0008]).

Claim(s) 15 and 41-42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malins in view of Kim as applied to claims 1 and 40 above, and further in view of Kitamura (US 2009/0004682 A1).

Regarding claim 15, Malins modified teaches the method according to claim 1 including analyzing a dried blood plasma sample as described in the rejection of claim 1 above, but does not expressly disclose analyzing the dried blood plasma sample comprises obtaining a second derivative of the infrared (IR) spectrum of the dried plasma sample.
Kitamura discloses measuring concentrations of glucose in blood (e.g. for diabetes testing) using infrared spectroscopy (par. [0002]), and using a data processor (i.e. calculation means) configured to calculate (i.e. obtain) a second derivative of the 
Malins further teaches the use of FTIR for diabetes testing (par. [0124]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified the invention of Malins in view of the teachings of Kitamura so that analyzing the dried blood plasma sample comprises obtaining a second derivative of the infrared (IR) spectrum of the dried plasma sample.
One would have been motivated to do so to gain an advantage recited in Kitamura of increasing the accuracy of the spectroscopy (i.e., by calculating a second derivative to generate an inflection point that is sufficiently specified to obtain an accurate integration range; Kitamura, par. [0008]).

Regarding claim 41, Malins modified teaches the system according to claim 40. For the further limitations of claim 41, Examiner refers to the rejection of claim 15 above.

Regarding claim 42, Malins modified teaches the system according to claim 42. For the further limitations of claim 42, Examiner refers to the rejection of claims 3-4 and 41 above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claim(s) 1, 3-7, 11, 15, and 40-45 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-4, 6-12, and 14-15 of U.S. Patent No. 9,719,937 in view of Malins (US 2001/000150 A1).

Regarding claim 1, reference claims 1 and 4 anticipate all limitations of instant claim 1 except for the method being directed to detecting a pancreatic solid tumor. Reference claims 1 and 4 are directed to detecting a gastrointestinal tract solid tumor.
Malins discloses a cancer screening method can be applied to solid tumors of the pancreas or the GI tract (colorectal; par. [0001], [0006], [0072]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the reference invention so that the method is directed to detecting a pancreatic solid tumor using the claimed wavenumbers.
One would have been motivated to do so to increase the types of tumors able to be detected by the method.

Regarding claims 3, 4, 5-7, 11, and 15, the further limitations of reference claims 2, 3, 6, 7, and 8 respectively anticipate the further limitations of the instant claims.

Regarding claim 40, reference claims 9 and 12 in view of Malins render obvious the instant claim with similar reasoning to that described above regarding claim 1.

Regarding claims 41, 42, and 43-44, the further limitations of reference claims 10, 11, and 14 respectively anticipate the further limitations of the instant claims.

Regarding claim 45, reference claims 4 and 15 in view of Malins renders obvious the instant claim with similar reasoning to that described above regarding claim 1.

Claim(s) 1, 3-7, 11, 15, and 40-45 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-3, 7-11, and 15 of U.S. Patent No. 10,139,349 in view of Malins (US 2001/000150 A1).

Regarding claims 1 and 5-7, reference claim 1 anticipates all limitations of instant claim 1 except for the method being directed to detecting a pancreatic solid tumor. Reference claim 1 is directed to detecting a breast tissue solid tumor.
Malins discloses a cancer screening method can be applied to solid tumors of the pancreas or breast tissue (par. [0001], [0006], [0072]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the reference invention so that the method is directed to detecting a pancreatic solid tumor.
One would have been motivated to do so to increase the types of tumors able to be detected by the method.

Regarding claims 3, 4, 11, and 15, the further limitations of reference claims 2, 3, 7, and 8 respectively anticipate the further limitations of the instant claims.

Regarding claims 40 and 43-44, reference claim 9 in view of Malins renders obvious the instant claim with similar reasoning to that described above regarding claim 1.

Regarding claims 41 and 42, the further limitations of reference claims 10 and 11 respectively anticipate the further limitations of the instant claims.

Regarding claim 45, reference claim 15 in view of Malins renders obvious the instant claim with similar reasoning to that described above regarding claim 1.

Claim(s) 1, 3-7, 11-12, 15, and 40-45 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-4, 6-12, and 14-15 of U.S. Patent No. 10,379,056 in view of Malins (US 2001/000150 A1).

Regarding claim 1, reference claims 1 and 4 anticipate all limitations of instant claim 1 except for the method being directed to detecting a pancreatic solid tumor. Reference claims 1 and 4 are directed to detecting a lung solid tumor.
Malins discloses a cancer screening method can be applied to solid tumors of the pancreas or the lung (par. [0001], [0006], [0072]).

One would have been motivated to do so to increase the types of tumors able to be detected by the method.

Regarding claims 3, 4, 5-7, 11, and 15, the further limitations of reference claims 2, 3, 6, 7, and 8 respectively anticipate the further limitations of the instant claims.

Regarding claims 40 and 43-44, reference claims 9 and 12 in view of Malins renders obvious the instant claim with similar reasoning to that described above regarding claim 1.

Regarding claims 41 and 42, the further limitations of reference claims 10 and 11 respectively anticipate the further limitations of the instant claims.

Regarding claim 45, reference claims 4 and 15 in view of Malins renders obvious the instant claim with similar reasoning to that described above regarding claim 1.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884